ORDER

This ease returns to us by order of the Supreme Court, Westerfield v. United States, — U.S. -, 129 S.Ct. 1314, 173 L.Ed.2d 575 (2009), for reconsideration in light of Chambers v. United States, — U.S. -, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009). On remand, and after careful consideration of the issues raised by each *498sentence affirmed in this consolidated appeal, we reinstate our opinion in case No. 07-3376 and remand case No. 07-3438, as this is the only judgment affected by the Chambers decision.
We therefore REMAND Case No. 07-3438 to the district court for reconsideration and further proceedings necessary light of Chambers v. United States.